952 So. 2d 1241 (2007)
Frank Rafael ENRIQUEZ, Appellant,
v.
FLORIDA PAROLE COMMISSION, etc., Appellee.
No. 3D06-2379.
District Court of Appeal of Florida, Third District.
April 4, 2007.
Frank Rafael Enriquez, in proper person.
Anthony Andrews, Assistant General Counsel, Tallahassee, for appellee.
Before RAMIREZ, SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
Appellant, Frank Rafael Enriquez, appeals a trial court order denying an Emergency Petition for Writ of Prohibition or Temporary Injunction. In the petition, Enriquez alleged he was improperly placed on conditional release while simultaneously confined under the Jimmy Ryce Act.[1] In the body of the order denying the Emergency Petition, the trial court also "barred [Enriquez] from filing any future petitions for extraordinary relief in Florida courts." Enriquez appeals only that portion of the order prohibiting future filings.
Upon review of the record, we reverse that portion of the order barring Enriquez from further filings on the ground that it was entered without affording Enriquez due process to show cause why such an order should not be entered. See Jordan v. State, 760 So. 2d 973 (Fla. 2d DCA 2000).[2]
Reversed and remanded for proceedings consistent with this opinion.
NOTES
[1]  § 394.910, Fla. Stat. (2003).
[2]  The trial court's order additionally purports to prevent Enriquez from filing any pleading or petition in any case in any circuit court throughout the entire state of Florida. Because we reverse on other reasons, we need not determine the propriety of this blanket bar.